Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to a microcapsule composition and an agrochemical formulation comprising the microcapsule composition.
Group II, claim(s) 21-26, drawn to a method of producing a microcapsule composition containing pyroxasulfone encapsulated therein.
Group III, claim(s) 27-30, drawn to a method of controlling weeds with microcapsule compositions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a microcapsule composition comprising encapsulated pyroxasulfone and any polyester block copolymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Arai, Seitz, and Croda as evidenced by Wikeley, and Calcavecchio (all cited in the 103 rejection below), as Arai teaches all parts of applicant’s claimed microcapsule composition except incorporating the polyester block copolymer within the microcapsule. However, it would have .
Thus, it would have been obvious for one of ordinary skill in the art to add the claimed polyester block copolymer to the interior of the microcapsules of Arai in order to develop the instantly claimed invention because it was known that you can control the release of the active agent/diffusion of the active agent from the interior of the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the liquid inside the core and further it was known that the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations, and it was known that viscosity modifiers can be included in the cores of microcapsules. Thus, one of ordinary skill in the art would be motivated to add the claimed polyester block copolymer to the encapsulated oil phase in order to allow for more controlled release of the pyroxasulfone from the microparticles.

During a telephone conversation with Ms. Amy Schmid on 12/12/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-20 as applicant’s will submit a preliminary amendment to correct the dependency of claim 14 which is .  Affirmation of this election must be made by applicant in replying to this Office action. Claims 21-30 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims broadly embrace a microcapsule composition which comprises pyroxasulfone with any known or unknown polyester block copolymer which are encapsulated within the microcapsule.
The specification discloses ATLOX RHEOSTAX 100® as the single species of polyester block copolymer having the required properties for applicant’s invention. The specification is silent however on variants or derivatives of ATLOX RHEOSTAX 100®, or any of numerous possible known or yet to be discovered polyester block copolymers that are useful for combining with pyroxasulfone in microcapsules. The specification merely discloses 1 very specific example, ATLOX RHEOSTAX 100®, as a polyester block copolymer that is useful when encapsulated with pyroxasulfone in microcapsules.

As the specification fails to describe the structure and copolymer components of the claimed polyester block copolymers, the disclosed single species of ATLOX RHEOSTAX 100® does not constitute a substantial portion of the claimed genus. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the innumerable possible polyester 
The disclosed example of ATLOX RHEOSTAX 100®, does not constitute an adequate description to demonstrate possession of the numerous possible polyester block copolymers which could be copolymerized with any number polymers of an unlimited size, etc., as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure (e.g. what polymers are combined with the polyesters to form block copolymers, etc.) and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible polyester block copolymers As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of ATLOX RHEOSTAX 100®.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 4 and 6 are indefinite because they recite “the pyroxasulfone crystal particles”. However, claims 4 and 6 depend from claim 1 which never requires the pyroxasulfone to be crystal particles, as such there is lack of antecedent basis for these limitations.
Claims 7-16 are also rejected because they depend either directly or indirectly from claim 6 and do not resolve the antecedent basis issues which are discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10091999 in view of Arai et al. (WO2015/129729, from IDS with US2017/0006870 used solely as the English translation), Seitz et al. (WO2004054362), Croda (https://www.crodacropcare.com/en-gb/product-finder/product/303-Atlox_1_Rheostrux_1_100) as evidenced by Wikeley et al. (US20160165885), and Calcavecchio et al (US20140087982). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘999 and the instant claims are both directed to microcapsule compositions comprising pyroxasulfone which is encapsulated in microcapsules which are made of polyurea and/or polyurethane and which have the same/overlapping diameters as the microcapsules instantly claimed (which reads on wherein the pyroxasulfone is not present on the surface of the microcapsules) and wherein these microcapsules can be used to treat plant foliage and can be in the form of powders, granules, wettable powder, aqueous suspension concentrates, oil-based suspension concentrates, etc. ‘999 further teaches wherein the ratio of the polyurea and/or polyurethane (which are formed from isocyanates) to the pyroxasulfone is in the range of 0.1 to 50 parts by mass relative to 1 part by mass of the pyroxasulfone which overlaps the claimed ratios of instant claim 15. ‘999 also does not require a safener to be present in their composition comprising the microcapsules and as such reads on instant claim 20.
‘999 does not claim wherein the interior/core of the microcapsule further comprises the instantly claimed polyester block copolymer. However, this deficiency in ‘999 is addressed by Seitz, Croda as evidenced by Wikeley and Calcavecchio. Seitz teaches controlled release microcapsules for pesticides wherein the microcapsules having a polyurea polymer shell, and that it was known to control the release of the active agent/diffusion of the active agent from the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the core which contains the active and the oil phase/non-aqueous core which allows for much slower release of the 
	Croda teaches that the claimed polyester block copolymer, e.g. the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations and as is evidenced by Wikeley it has been available since at least 2016 (See Croda entire document, e.g. function section; See Wikeley [0071]).
	Calcavecchio teaches that it was known to encapsulate viscosity modifiers inside microcapsules for sustained/controlled release (See [0058]; [0060]). 
‘999 also does not claim wherein the polyurea and/or polyurethane polymers which form the microcapsule shell are formed from aromatic isocyanates or wherein the aqueous phase further comprises an emulsifier, specifically polyvinyl alcohol or wherein the aqueous phase further contains a water soluble active hydrogen compound, specifically selected from polyols and polyamines, or wherein the oily phase is an organic solvent, or wherein the microcapsules are obtained by stirring the specific things instantly claimed at the speeds instantly claimed. However, these deficiencies in ‘999 are addressed by Arai, and the combined references of Seitz, Croda (as evidenced by Wikeley), and Calvecchio whose teachings are all discussed immediately above.
Arai teaches microcapsules comprising encapsulated pyroxasulfone, wherein the microcapsules are formed from polyurea or polyurethane, wherein the isocyanate used to form the polyurea or polyurethane which forms the microcapsules is a hydrophobic isocyanate, specifically an aromatic isocyanate (See entire document; [0035-0036]; abstract; [0040]; [0011]; [0026]). Arai further teaches compositions comprising these microcapsules and wherein the compositions are in the form of wettable powders, powders, granules, aqueous suspension and oily suspension and wherein these formulation/microcapsules are meant to be used for foliage treatment (See [0061]).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In the instant case, Arai teaches forming microcapsules by stirring at high speed the pyroxasulfone crystalline particles, oil phase/hydrophobic solvent, isocyanate and aqueous phase which reads on both instant claims 6 and 8, an wherein the oily phase/hydrophobic solvent is an organic solvent which reads on claim 9, and wherein the aqueous phase further comprises a water-soluble hydrogen containing compound, specifically polyol(s) or polyamine(s) which reads on claims 11-12 ([0031]; [0033-0034]; [0040]; [0038]). Arai teaches wherein the aqueous phase comprises 1% of polyvinyl alcohol which read on the aqueous phase comprising an emulsifier, specifically polyvinyl alcohol (see examples, e.g. examples 5-6, etc.). Arai also teaches wherein the total amount of the isocyanate and the water soluble active hydrogen containing compound is 1 to 10 parts by mass with respect to 1 part by mass of the pyroxasulfone crystal particles (See examples, e.g. examples 5-6). Arai teaches wherein their microcapsules are formed using high speed stirring specifically at speeds of 1000 to 10000 rpm which would read on the claimed peripheral speed of 10,000 to 50,000 mm/s (see entire document; [0039]). Arai teaches wherein their microcapsule composition can comprise safeners but does not have to, which reads on compositions which comprise no crop-injury reducing agent (See [0067]; [0073] may be blended in the present invention, which means they are not required by Arai).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO2015/129729, from IDS with US2017/0006870 used solely as the English translation) and further in view of Seitz et al. (WO2004054362), Croda (https://www.crodacropcare.com/en-gb/product-finder/product/303-Atlox_1_Rheostrux_1_100) as evidenced by Wikeley et al. (US20160165885), and Calcavecchio et al (US20140087982).
Applicant’s claim:
-- A microcapsule composition comprising pyroxasulfone and a polyester block copolymer encapsulated therein.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 1-3, 17-19, Arai teaches microcapsules comprising encapsulated pyroxasulfone, wherein the microcapsules are formed from polyurea or polyurethane, wherein the isocyanate used to form the polyurea or polyurethane which forms the microcapsules is a hydrophobic isocyanate, specifically an aromatic isocyanate (See entire document; [0035-0036]; abstract; [0040]; [0011]; [0026]). Arai further teaches compositions comprising these 
Regarding claim 4, Arai teaches that pyroxasulfone is encapsulated in the microcapsules which reads on where pyroxasulfone crystals are not exposed on the surface (See abstract; [0011]; [0026]). 
Regarding claim 5 and 7, Arai teaches wherein the microcapsules have a diameter of from 0.5 to 100 µm, more specifically 1 to 50 µm which read on the claimed ranges of 5 to 100 µm and 2 to 50 µm that are instantly claimed (See entire document; [0042]). 
Regarding claims 6, 8, 9, 11-12, these are all product by process limitations which are directed to components in the phases used to form the claimed microcapsules. It is known, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In the instant case, Arai teaches forming microcapsules by stirring at high speed the pyroxasulfone crystalline particles, oil phase/hydrophobic solvent, isocyanate and aqueous phase which reads on both instant claims 6 and 8, an wherein the oily phase/hydrophobic solvent is an organic solvent which reads on claim 9, and wherein the aqueous phase further comprises a water-soluble hydrogen containing compound, specifically polyol(s) or polyamine(s) which reads on claims 11-12 ([0031]; [0033-0034]; [0040]; [0038]). 
Regarding claims 13-14, Arai teaches wherein the aqueous phase comprises 1% of polyvinyl alcohol which read on the aqueous phase comprising an emulsifier, specifically polyvinyl alcohol (see examples, e.g. examples 5-6, etc.).
Regarding claim 15, Arai also teaches wherein the total amount of the isocyanate and the water soluble active hydrogen containing compound is 1 to 10 parts by mass with respect to 1 part by mass of the pyroxasulfone crystal particles (See examples, e.g. examples 5-6).  
Regarding claim 16, Arai teaches wherein their microcapsules are formed using high speed stirring specifically at speeds of 1000 to 10000 rpm which would read on the claimed peripheral speed of 10,000 to 50,000 mm/s (see entire document; [0039]). Further, it was known to form the microcapsules at high speeds as is taught by Arai thus, it would have been obvious to one of ordinary skill in the art to optimize the speed at which the microcapsules are formed in order to more effectively form microcapsules of the desired size because optimizing the speed at which the encapsulation is performed is something that one of ordinary skill in the art routinely does in forming microcapsules.
Regarding claim 20, Arai teaches wherein their microcapsule composition can comprise safeners but does not have to, which reads on compositions which comprise no crop-injury reducing agent (See [0067]; [0073] may be blended in the present invention, which means they are not required by Arai).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-20, Arai does not teach wherein the microcapsules comprise/contain a polyester block copolymer. However, this deficiency in Arai is addressed by Seitz, Croda as evidenced by Wikeley, and Calcavecchio. 
	Seitz teaches controlled release microcapsules for pesticides wherein the microcapsules having a polyurea polymer shell, and that it was known to control the release of the active agent/diffusion of the active agent from the microcapsules, e.g. pesticides/herbicides, by 
	Croda teaches that the claimed polyester block copolymer, e.g. the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations and as is evidenced by Wikeley it has been available since at least 2016 (See Croda entire document, e.g. function section; See Wikeley [0071]).
	Calcavecchio teaches that it was known to encapsulate viscosity modifiers inside microcapsules for sustained/controlled release (See [0058]; [0060]). 
	Regarding claim 10, this is a product by process limitation, and it is known, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Additionally, as it was known that the release rates of actives could be controlled by increasing the viscosity of the core material inside microcapsules which contain active agents as is taught by Seitz. It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have optimized the viscosity of the oil phase and the polyester block copolymer which form the core of the microcapsule in order to provide the viscosity which allows for the desired release rates for the pyraoxasulfone as this is something that one of 
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to add the claimed polyester block copolymer to the interior of the microcapsules of Arai in order to develop the instantly claimed invention because it was known that you can control the release of the active agent/diffusion of the active agent from the interior of the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the liquid inside the core and further it was known that the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations, and it was known that viscosity modifiers can be included in the cores of microcapsules. Thus, one of ordinary skill in the art would be motivated to add the claimed polyester block copolymer to the encapsulated oil phase in order to allow for more controlled release of the pyroxasulfone from the microparticles.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-20 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616